IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                    NO. WR-85,310-01



                       EX PARTE THOMAS LITTLE, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 14-0698-CR-C-A IN THE 25TH DISTRICT COURT
                       FROM GUADALUPE COUNTY

       K EASLER, J., filed a dissenting opinion in which K ELLER, P.J., joined.

                                DISSENTING OPINION

       I dissent to the Court’s granting Thomas Little habeas relief on the basis of an alleged

double-jeopardy violation. For the reasons outlined in my concurring opinion in Ex parte

Marascio,1 I would deny Little’s double-jeopardy claim because his multiple-punishments

double-jeopardy claim may not be raised for the first time in a collateral proceeding.

       Instead, I would remand the case to the habeas court to comply with this Court’s

remand order instructing the judge to “make findings of fact and conclusions of law as to


      1
         Ex parte Marascio, 471 S.W.3d 832, 833 (Tex. Crim. App. 2015) (Keasler, J.,
concurring).
                                                                        LITTLE DISSENT—2

whether the performance of [Little’s] counsel was deficient and, if so, whether counsel’s

deficient performance prejudiced [Little].” Although the habeas judge ordered Little’s

appellate counsel to file an affidavit answering Little’s ineffective-assistance-of-counsel

claim, the judge did not enter any findings of fact or conclusions of law on this claim.

Alternatively, we could grant relief on Little’s ineffective-assistance claim in light of

counsel’s admission that his failure to allege a double-jeopardy violation on direct appeal was

deficient conduct.

       Because the Court neither remands nor addresses the merits of the only properly-

raised claim in Little’s application, I dissent.


Filed: April 12, 2017

Do not publish